DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/05/2022 has been entered.

Remarks
2.        This office action is in response to applicant's Arguments/Remarks filed 10/05/2022. Claims 11-24 and newly added claims 25-26 are pending; and claims 5 and 15 are cancelled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4. 	Claims 1-4, 10, 11, 16-23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexopoulos et al  (U.S. Pub. # US 2011/0150140 A1) in view of Isberg et al (U.S. Patent  # US 6,029,052).
Regarding claim 1, Alexopoulos et al  discloses an apparatus (figures 2 and 4, a cell phone 70), comprising: a first circuit (figures 1 and 4, dups 74-78, SAW80-82 antenna 94 and  LNAs modules 154-188) comprising a first plurality of low noise amplifiers (LNAs) (see figure 4,  LNAs 164-166) having outputs that are combined to form a first combined output (see figure 4,  an output of the LNAs 164-166); a second circuit (see figure 4,  LNAs 194-198) comprising a second plurality of LNAs having outputs that are combined to form a second combined output  (see figure 4,  an output of the LNAs 194-198) the first plurality of LNAs being distinct from the second plurality of LNAs (see figure 4, the LNAs 164-166 are distinct from LNAs 194-198); a selecting device (figure 2,  an antenna switch 96) configured to select at least one LNA of the first or second plurality of LNAs to amplify an input radio frequency (RF) signal and provide an amplified RF signal (paragraphs 0038-0039 and 0057-0058); at least one receiver filter(figure 4, SAW 80 and SAW 82), wherein at least one LNA of the first or second plurality of LNAs is coupled to the at least one receiver filter(see figure 4, the SAW 80 and the  SAW 82 ); and an integrated circuit (IC) (figure 4, mixing modules 156 and 190), distinct from the first circuit and the second circuit (see figure 4, the integrated circuit (IC)  (i.e., the mixing modules 156 and 190) are distinct from the first circuit and the second circuit (i.e., dups 74-78, SAW80-82, antenna 94 and  LNAs modules 154-188)), the IC comprising first receive circuits configured to process the amplified RF signal (figure 4, mixing module 156 and paragraphs 0060-0062), the first receive circuits coupled to the first combined output of the first plurality of LNAs via a first interconnection (see figure 4, an interconnection between an output node of the LNAs 164-166 and an input node of the mixing module 156), the IC further comprising second receive circuits configured to process the amplified RF signal for, the second receive circuits coupled to the second combined output of the second plurality of LNAs via a second interconnection (see figure 4, an interconnection between an output node of the LNAs 194-198 and an input node of the mixing module 190). Although Alexopoulos et al  does not explicitly disclose the first plurality of LNAs being for a first radio technology; and the second plurality of LNAs being for the first radio technology, Alexopoulos et al   suggests that the LNAs 164-166  and the LNAs 194-198 can be  for GSM, WCDMA (paragraphs 0057 and 0060-0061). Since Alexopoulos et al  teaches the LNAs 164-166  and the LNAs 194-198 can be  for GSM, WCDMA, it would have been obvious to one ordinary skill in the art that the LNAs 164-166  and the LNAs 194-198 of Alexopoulos et al  could be utilized for the first radio technology (i.e., GSM or WCDMA).
Therefore, it would have been obvious to one ordinary skill in the art at time invention was made to use the LNAs 164-166 and the LNAs 194-198 for the same radio technology if desired in order to provide flexibility.
Alexopoulos et al  does not discloses the first receive circuits comprising a first amplifier having an input coupled to the first interconnection and an output coupled to a first mixer, the second receive circuits comprising a second amplifier having an input coupled to the second interconnection and an output coupled to a second mixer.
Isberg et al discloses a receive circuits (figure 4, mixers 40 and 41) comprising a first amplifier (figure 4, LNA 34C)  having an input coupled to the first interconnection and an output coupled to a first mixer  (figure 4, a receive circuits mixers 40 and 41 and LPF 42a and 42b) comprising a first amplifier (i.e., LNA 34C)  having an input (i.e., the connection point of LNAs 34a -34b and the LNA 34C) coupled to an interconnection (i.e., a connection of LNA 34a and 34B) and an output coupled to a first mixer (i.e., the connection of the LNA 34c and mixers 40 and 41); column 4, lines 45-51),
Therefore, it would have been obvious to one ordinary skill in the art at time invention was made to incorporate the amplifier in the transceiver Isberg et al in to the first receive circuits and the second receive circuits of  the transceiver of Alexopoulos et al  in order to provide a band select function, and reduces the overall circuit complexity  as taught by Isberg et al (column 4, lines 53-54).

Regarding claim 2, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al   further discloses the apparatus further comprising at least one power amplifier (figure 2, power amplifiers 84- 92) and the IC further comprising transmit circuits coupled to the at least one power amplifier (see figure 2 and paragraphs 0037, the power amplifiers 84- 92 are coupled to transmitter section 136). 

Regarding claim 3, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 2. Alexopoulos et al   further discloses the apparatus further comprising a plurality of transmit filters or a plurality of duplexers for a plurality of frequency bands (figure 1, duplexers 74-76), and the at least one power amplifier comprising a power amplifier supporting the plurality of frequency bands and coupled to the plurality of transmit filters or the plurality of duplexers (see figure 2 and paragraphs 0053-0056).

Regarding claim 4, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al   further discloses wherein a subset of the first or second plurality of LNAs is enabled at any given moment and remaining ones of the first and second plurality of LNAs are disabled (paragraphs 0057 and 0061-0062, the LNAs 164-166 and the LNAs 194-198 for different frequency band).

Regarding claim 10, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1.  Alexopoulos et al   further discloses each of the first plurality of LNAs comprising: a single-ended LNA (figures 2 and 4; LANs 164 – 166) configured to receive a single-ended input radio frequency (RF) signal and configured to provide a single-ended amplified RF signal (figure 1, paragraphs 0037 and  0057).

Regarding claim 11, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al   further discloses each of the first plurality of LNAs comprising: a differential LNA configured to receive a differential input radio frequency (RF) signal and configured to provide a differential amplified RF signal (figure 4; paragraphs 0057 and 0060-0061).

Regarding claim 16, claim 16 is similar in scope to the claim 1 except in “method” form and thus the rejection to claim 1 hereinabove is also applicable to claim 16.

Regarding claim 17, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al   further discloses in which the at least one receive filter is coupled to at least one of the first or second plurality of LNAs (see figures 2 and 4, SAW 80 and SAW 82; paragraphs 0037, 0047 and 0049; the SAW 80 and SAW 82 are coupled to the LNAs 164-166 and the LNAs 194-198).

Regarding claim 18, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al   further discloses that conditioning, with transmit circuits residing on the IC, an analog output signal to obtain an output RF signal; and amplifying the output RF signal with a selected power amplifier among at least one power amplifier residing on the front-end module (figure 2 and paragraphs 0051, 0053, and 0055).

Regarding claim 19, claim 19 is similar in scope to the claim 1 and thus the rejection to claim 1 hereinabove is also applicable to claim 19.

Regarding claim 20, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al   further discloses the filtering means is coupled to the selected one of the amplifying means (see figures 2 and 4, SAW 80 and SAW 82).

Regarding claim 21, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al   further discloses wherein the first circuit is configured to process a first frequency band and the second circuit is configured to process a second frequency band (see figure 2 and 4, 850/900 and 1800/1900/2100; paragraphs 0057 and 0061).

Regarding claim 22, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al   further discloses wherein the first frequency band comprises a low band (i.e., 850/900) and wherein the second frequency band comprises a high band (i.e., 1800/1900/2100) (figure 4 and paragraphs 0057 and 0061).

Regarding claim 23, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al further discloses comprising a front-end module including the first and second circuits (figure 4, LNAs module 154 and LNAs188).

Regarding claim 26, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 23. . Alexopoulos et al further discloses wherein the front-end module further includes a first power amplifier and a second power amplifier (figure 2, PAs  84-92; paragraph 0051), wherein the first power amplifier is coupled to first transmit circuits and the second power amplifier is coupled to second transmit circuits (see figure 2, the PAs 84-92, the first power amplifiers (i.e., the PAs 84-92) are coupled to a transmit section 136; paragraph 0051), and wherein the IC comprises the first transmit circuits and the second transmit circuits (see figure 2, the transmit section 136, the transmit section is on IC 72). 

5.	Claims 6-9 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexopoulos et al   (U.S. Pub. # US 2011/0150140 A1) in view of Isberg et al (U.S. Patent  # US 6,029,052) further in view of in view of  Mu (U.S. Patent  Pub. # US 2008/0297259 A1).
Regarding claim 6, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1.  Alexopoulos et al in view of Isberg et al does not disclose each of the plurality of LNAs comprising: a first transistor having a gate configured to receive an input radio frequency (RF) signal; and a second transistor having a drain coupled to a summing node and a source coupled to a drain of the first transistor.
However, Mu discloses that a low noise amplifier LNA (figure 2, LNA 12) comprising: a first transistor (figure 2, transistor 32) having a gate configured to receive an input radio frequency (RF) signal (figure 2, G1RF); and 
a second transistor (figure 2, transistor 34) having a drain coupled to a summing node (figure 2, the drain of transistor 34 is coupled to a summing node of transistors and the RF out) and a source coupled to a drain of the first transistor (figure 2, the drain of transistor 32 is coupled to the source of transistor 34, paragraph 0028).
Therefore, it would have been obvious to one ordinary skill in the art at time invention was made to modify the transceiver of Alexopoulos et al in view of Isberg et al in view of the teachings of Mu to implement each of the plurality of LNAs comprising: a first transistor having a gate configured to receive an input radio frequency (RF) signal; and a second transistor having a drain coupled to a summing node and a source coupled to a drain of the first transistor in order to provide the LNA with improved linearity as taught by Mu (paragraph 0008).

Regarding claim 7, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al in view of Isberg et al does not disclose each of the plurality of LNAs comprising: a first transistor having a gate configured to receive an input radio frequency (RF) signal and a drain coupled to a summing node.
However, Mu discloses a low noise amplifier LNA (figure 2, LNA 12) comprising: a first transistor (figure 2, transistor 32) having a gate configured to receive an input radio frequency (RF) signal (figure 2, G1RF); and a second transistor (figure 2, transistor 34) having a drain coupled to a summing node (figure 2, the drain of transistor 34 is coupled to a summing node of transistors and the RF out, paragraph 0028).
Therefore, it would have been obvious to one ordinary skill in the art at time invention was made to modify the transceiver of Alexopoulos et al in view of Isberg et al  in view of the teachings of Mu to implement each of the plurality of LNAs comprising: a first transistor having a gate configured to receive an input radio frequency (RF) signal and a drain coupled to a summing node in order to provide the LNA with improved linearity as taught by Mu (paragraph 0008).

Regarding claim 8, Alexopoulos et al in view of Isberg et al and Mu discloses the apparatus of claim 7. In addition, Mu discloses that a second transistor having a source coupled to the summing node (figure 6, transistor 34’) and a drain configured to provide an amplified RF signal (figure 6, paragraphs 0028 and 0033). 

Regarding claim 9, Alexopoulos et al in view of Isberg et al and Mu discloses the apparatus of claim 7. In addition, Mu discloses   that the receive circuits comprising:  a common gate stage configured to provide bias current for the plurality of LNAs; and an amplifier coupled to the common gate stage (figure 2, paragraph 0028). 

Regarding claim 12, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al in view of Isberg et al does not explicitly disclose that the plurality of LNAs comprising:  a load inductor shared by the plurality of LNAs. 
However, Mu discloses that the plurality of LNAs comprising:  a load inductor shared by the plurality of LNAs (figures 1 and 7, inductive load 24). 
Therefore, it would have been obvious to one ordinary skill in the art at time invention was made to modify the transceiver of Alexopoulos et al in view of Isberg et al  in view of the teachings of Mu to include a load inductor shared by the plurality of LNAs in order to provide the LNA with improved linearity as taught by Mu (paragraph 0008).

Regarding claim 13, Alexopoulos et al in view of Isberg et al and Mu discloses the apparatus of claim 12. In addition, Mu discloses that the plurality of LNAs further comprising:  an adjustable capacitor (figures 1 and 7, tuning circuit 26) coupled in parallel with the load inductor (figures 1 ad 7, LP 24, paragraphs 0034 and 0035). 

Regarding claim 14, Alexopoulos et al  in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al in view of Isberg et al does not disclose wherein the plurality of LNAs are associated with at least one of different transistor sizes, different transistor biasing, or different LNA circuit designs.
Mu discloses  wherein the plurality of LNAs are associated with at least one of different transistor sizes, different transistor biasing, or different LNA circuit designs (paragraphs 0042 and 0043).
   Therefore, it would have been obvious to one ordinary skill in the art at time invention was made to modify the transceiver of Alexopoulos et al in view of Isberg et al in view of the teachings of Mu to make the plurality of LNAs are associated with at least one of different transistor sizes, different transistor biasing, or different LNA circuit designs in order to provide the LNA with improved linearity as taught by Mu (paragraph 0008).

6. 	Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexopoulos et al   (U.S. Pub. # US 2011/0150140 A1) in view of Isberg et al (U.S. Patent  # US 6,029,052) further  in view of Yamawaki et al (U.S. Pub. # US 2011/0304388 A1).
Regarding claim 24, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al in view of Isberg et al does not disclose the apparatus further comprising a first switch and a second switch, the first switch configured to couple an output of a first LNA of the first plurality of LNAs to a common node, the second switch configured to couple an output of a second LNA of the first plurality of LNAs to the common node.
Yamawaki et al discloses a switch (figure 3, swr), the switch configured to couple an output of a LNA of the plurality of LNAs to a common node (see figure 3 swr and paragraph 0042).
Therefore, it would have been obvious to one ordinary skill in the art at time invention was made to modify the transceiver of Alexopoulos et al in view of Isberg et al in view of the teachings of Yamawaki et al to incorporate a first switch and a second switch, the first switch configured to couple an output of a first LNA of the first plurality of LNAs to a common node, the second switch configured to couple an output of a second LNA of the first plurality of LNAs to the common node in order to improve reception sensitivity as taught by Yamawaki et al (paragraphs 10 and 12).

7.	Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexopoulos et al   (U.S. Pub. # US 2011/0150140 A1) in view of Isberg et al (U.S. Patent  # US 6,029,052) further in view of in view of  Kuroda (U.S. Patent  Pub. # US 2008/0003967 A1).
Regarding claim 25, Alexopoulos et al   in view of Isberg et al discloses the apparatus of claim 1. Alexopoulos et al in view of Isberg et al does not disclose
wherein the first amplifier in the first receive circuits is bypassable.  
Kuroda discloses an amplifier in the receive circuits is bypassable (figure 5, LNA 12; paragraph 0058, bypassing the LNA 12 based on incoming signal strength). 
Therefore, it would have been obvious to one ordinary skill in the art at time invention was made to modify the transceiver of Alexopoulos et al in view of Isberg et al in view of the teachings of Kuroda et al, such that  the first amplifier in the first receive circuits could be bypassed if desired  in order to reduce the power consumption of the transceiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/           Examiner, Art Unit 2649  

/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649